IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                           Assigned on Briefs February 22, 2002

         HARRISON M.X. PEARISON v. DONAL CAMPBELL, ET AL.

                      Appeal from the Circuit Court for Davidson County
                           No. 99C-2879     Carol Soloman, Judge



Nos. M2000-01105-COA-R3-CV & M2001-00724-COA-R3-CV - Filed November 26, 2002


Harrison M.X. Pearison filed suit, pro se, in the Circuit Court of Davidson County against the
Commissioner of the Tennessee Department of Corrections, the Executive Officer and Board of
Directors of Corrections Corporation of America, Hardeman County Sheriff Cecil Jeter, Alan
Bargery, Warden of Hardeman County Correctional Facility, and Dr. Leslie Shumake, seeking
compensatory and punitive damages. The trial court sustained the Motion for Summary Judgment
of Sheriff Jeter and Motions to Dismiss by all other Defendants. We affirm the actions of the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., and
PATRICIA J. COTTRELL, J., joined.

Harrison M.X. Pearison, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General & Reporter; Arthur Crownover, II, Senior Counsel Civil Rights
and Claims Division, for the appellee, Donal Campbell.

Robert B. Littleton and David L. Johnson, Nashville, Tennessee, for the appellee, Cecil Jeter, Sheriff
of Hardeman County.

Tom Anderson, Jackson, Tennessee, for the appellees, Alan Bargery, and Corrections Corporation
of America.
                                      MEMORANDUM OPINION1

        Appellant is an inmate at Hardeman County Correctional Facility and on October 12, 1999
filed suit in the Circuit Court of Davidson County against Defendants, jointly and severally, seeking
damages.

        Hardeman County Sheriff Cecil Jeter filed a Motion for Summary Judgment on grounds of
improper venue and failure to state a claim on which relief might be granted. The other Defendants,
except for Dr. Leslie Shumake, filed Motions to Dismiss for failure to state claims upon which relief
could be granted. On February 7, 2000, the trial court granted the Motion for Summary Judgment
of Sheriff Jeter. On February 14, 2000, the trial court granted Motions to Dismiss filed by
Corrections Corporation of America and Alan Bargery. On March 27, 2000, the trial court granted
the Motion to Dismiss of Commissioner Donal Campbell. Harrison appealed, but claims against
Defendant Leslie Shumake were not resolved. his appeal was dismissed by this Court on September
8, 2000 because the judgment lacked finality. On December 13, 2000, the trial court entered an order
dismissing the case as to Dr. Shumake. The Motion to Reconsider, filed by Pearison, was denied
by Order of the trial court of February 26, 2001, and, on March 22, 2001 Pearison filed his Notice
of Appeal.

1.     Defendant Sheriff Cecil Jeter

       The Complaint alleged:

              Cecil Jeter was the Sheriff of Hardeman County while the plaintiff was
       housed at the Hardeman County Correctional Facility, and was responsible for the
       care of all inmates contracted to be housed by the [C]ounty for [the] Tennessee
       Department of Corrections, even when said inmates are housed in a privately owned
       and/or managed facility, in this case, the manager being Corrections Corporation of
       America, and is sued in both his official and individual capacity.

       Sheriff Jeter filed a Motion for Summary Judgment accompanied by an affidavit asserting:

               2.      As the duly elected Sheriff of Hardeman County, Tennessee, I have,
       by statute, custody and charge of the Hardeman County jail.
               3.      The Hardeman County jail, and other county jails, primarily house
       county prisoners, who are persons who have been sentenced to the county jail for
       misdemeanor offenses. While some state prisoners, who are persons who have been

       1
        Court of Appeals Rule 10:
       This Court, with the concurrence of all judges participating in the case, may affirm, reverse or mod ify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by memorandum opin ion, it shall be designated
       "MEMORANDUM OP INION ," shall no t be published, and shall not be cited or relied on for any
       reaso n in a sub sequent unre lated case.

                                                         -2-
       sentenced to prison for felony offenses, are sometimes housed in the Hardeman
       County jail, to the best of my knowledge, the plaintiff in this case, Harrison M.X.
       Pearison a/k/a Abdul Hasson Ali, has never been housed in the Hardeman County
       jail.
                4.      As I understand the plaintiff’s complaint in this case, all of his
       allegations relate to his treatment while he was housed at the Correction Corporations
       of America (“CCA”) facility, which is located in Hardeman County. The CCA
       facility is a privately owned and operated prison facility which has no connection
       whatsoever to the county jail of Hardeman County. I personally have no authority,
       duty, role or responsibility in the operation, maintenance, management, or any other
       area of operation, of the CCA facility. It is my understanding that the CCA facility
       is under contract with the State of Tennessee Department of Correction to house state
       prisoners there.

         Treating his T.R.C.P. Rule 12.02(6) motion as a motion for summary judgment, the affidavit
of Jeter completely negates the non-moving party’s claim and such motion was properly granted by
the trial court. Pendleton v. Mills, 73 S.W.3d 115, 120-21 (Tenn. Ct. App. 2001).

2.     Commissioner Donal Campbell

       The Complaint asserts that Commissioner Campbell is sued in both his official and
individual capacities. It is further alleged:

                3.4     The plaintiff alleges that the transfer of the plaintiff to HCCF was
       illegal and the result of a conspiracy between Donal Campbell, CCA, and Cecil Jeter
       to circumvent state law concerning private prison contracting.
                3.5     The Plaintiff alleges that, due to his illegal transfer, his medical
       condition was negligently treated and diagnosed, and largely ignored, and that as a
       result, needless and undue pain and suffering wer[e] incurred on the part of the
       Plaintiff.
                3.6     The Plaintiff alleges that, upon his return to a TDOC operated facility,
       namely the West Tennessee State Penitentiary (hereinafter referred to as WTSP), he
       received adequate diagnosis and treatment of his injuries.
                3.7     The Plaintiff alleges that the TDOC has circumvented relevant State
       of Tennessee law concerning private prison contracting by contracting inmates to the
       Hardeman County Sheriff’s Department (hereinafter referred to as HCSD), who is
       in turn sub-contracting the housing of said State inmates to HCCF through CCA.
       The Plaintiff is unable to find no statutory authority which allows the TDOC to
       contract for the housing of inmates in this manner, and has in fact found relevant law
       to the contrary.
                3.8     The Plaintiff alleges that State prisoners housed at HCCF are
       considered by all parties as TDOC prisoners, due to, among many things, the fact that
       the uniforms worn by inmates at HCCF are standard TDOC uniforms, or “blues,” and


                                                 -3-
        that various paperwork promulgated by TDOC refers to HCCF as a “County facility
        operated by CCA and contracted by TDOC to house state inmates.”
                ....
                                   CAUSE FOR DAMAGES

                5.1     As discussed above, there is no statutory authority to house inmates
        in the manner described in the case at bar. In fact, the statutes indicate that State Law
        actually bars this action. The lack of legal [justification] for these actions render
        them outside the scope of employment of Donal Campbell, and remove any
        protection from liability under T.C.A. §9-8-307. Since these actions are illegal, the
        same theory removes protection from liability from Cecil Jeter. CCA is a private
        corporation, thereby enjoying no protection from liability under the doctrine of
        “[sovereign immunity]” or any governmental protection.
                5.2     Due to the fact that the medical care system that was created by this
        illegal contracting, [b]oth Jeter and Campbell are responsible for the negligent
        treatment of the Plaintiff.

        Such general and conclusory allegations of conspiracy, asserting no specific facts, are
insufficient to state a cause of action. General allegations relative to statutory violations or violations
of ordinances or regulations are likewise insufficient.

        T.R.C.P. Rule 8.05(1) provides:

                 Every pleading stating a claim or defense relying upon the violation of a
        statute shall, in a separate count or paragraph, either specifically refer to the statute
        or state all of the facts necessary to constitute such breach so that the other party can
        be duly apprized of the statutory violation charge. The substance of any ordinance
        or regulation relied upon for claim or defense shall be stated in a separate count or
        paragraph and the ordinance or regulation shall be clearly identified. The manner in
        which violation of any statute, ordinance or regulation is claimed shall be set forth.

       The Motion to Dismiss filed by Commissioner Campbell was properly granted by the trial
court. Poling v. Goins, 713 S.W.2d 305, 306 (Tenn. 1986).

       The record shows that Commissioner Campbell’s Motion to Dismiss was filed on February
4, 2000, and that Plaintiff did not respond to that motion. The trial court held:

               Plaintiff Pearison, pro se, did not file a response to said motion, but did file
        a request for an extension of time to March 17, 2000 in which to respond to the
        motion. Pearison filed a second request for extension of time beyond March 17,
        2000, on the grounds that he has been seriously ill. The Court finds that Pearison,
        who was certified a copy of the motion on February 4, 2000, has had ample time in
        which to respond to Defendant Campbell’s Motion to Dismiss, and that due to his


                                                   -4-
       failure to timely respond, the Court finds that Defendant Campbell’s motion should
       be GRANTED for failure to prosecute.

       Such a dismissal by the trial court is reviewed under an abuse of discretion standard.
Manufacturers Consolidation Service, Inc., et al. v. Rodell, et al., 42 S.W.3d 846 (Tenn. Ct. App.
2000). The trial court did not abuse its discretion in dismissing the case against Commissioner
Campbell for failure of Appellant to prosecute the case.

3.     Corrections Corporation of America and Alan Bargery

         Appellant asserts in his Complaint: “. . . His medical condition was negligently treated and
diagnosed and largely ignored, and that as a result, needless and undue pain and suffering was
incurred on the part of the plaintiff.” He then asserts that “. . . Upon his return to a TDOC operated
facility, namely the West Tennessee State Penitentiary (hereinafter referred to as WTSP), he received
adequate diagnosis and treatment of his injuries.”

         No facts are asserted in the Complaint but merely conclusions of the pleader. This is
inadequate as a matter of law under T.R.C.P. Rule 8.01 and the trial court was correct in dismissing
this action against Corrections Corporation of America and Alan Bargery. Donaldson v. Donaldson,
557 S.W.2d 60 (Tenn. 1977).

4.     Dr. Leslie Shumake

        The Defendant, Dr. Shumake, named in the complaint, has never been served with process
and, as with the other Defendants, nothing is alleged in the complaint against him other than the bare
conclusory allegations that he has provided Appellant with inadequate medical treatment. No facts
are asserted to support such allegations and the case against him was correctly dismissed by the trial
court.

CONCLUSION

        The trial court correctly granted summary judgment to Defendant Jeter and correctly
dismissed the action against Commissioner Campbell, both for failure to state a cause of action and
for failure to prosecute. The trial court correctly dismissed the action against Corrections
Corporation of America and Alan Bargery for failure to state a claim on which relief could be
granted. The trial court correctly dismissed the action against Dr. Shumake, both for failure to serve
him with process and failure to state a claim upon which relief could be granted.

        The judgment of the trial court is in all respects affirmed with costs of the cause assessed
against Appellant.

                                                       ___________________________________
                                                       WILLIAM B. CAIN, JUDGE


                                                 -5-